DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 31 October 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent 
Below is a link from www.uspto.gov to a Claim Drafting Workshop for applicant’s review.

https://www.uspto.gov/sites/default/files/documents/Website%20PDF%20-%20Invention%20Con%202017%20Claim%20Drafting%20Workshop%20-%20OPLA.pdf

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

	Claim 1: The invention (the type of invention is not set forth) consists of (applicant is encouraged to review MPEP 2711.02 for the effect of the transition phrase “consisting of”) bird feeding camera (no antecedent basis is provided, e.g., “a bird feeding camera”; also the metes and bounds of what constitutes a “bird feeding camera” cannot be determined based on the language provided) attachment that can be mounted to a tripod (indefinite as no features are provided as to how the attachment can be mounted as claimed).  
Claim 2: The invention may be modular in design and allow for multiple varieties of camera systems to be used.  No features are provided in this claim to determine the scope of the claim; “may be” is indefinite as it is unclear if the claimed features following this language is actually required; the claim appears to be in dependent form, but it does not refer to a preceding claim (e.g., “the invention of Claim 1…”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manico (U.S. Patent 5,904,330).  The claims are interpreted as best understood.  Below is a reproduction of applicant’s claims with the examiner’s comments in bold.
Claim 1: Manico discloses The invention consists of bird feeding camera attachment (see Fig. 1: generally) that can be mounted to a tripod (the language “can be” is interpreted as though the mount has the ability to be mounted to a tripod, however, no features are provided in the claim to provide how it can be mounted to a tripod).  
Claim 2: Manico discloses The invention may be modular in design and allow for multiple varieties of camera systems to be used.  No limitations are provided to determine what constitutes “modular” and the language “may” is interpreted as though this limitation is not required, but rather is considered optional.


Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For cameras in combination with animal related devices or other devices, see .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649